NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5344-14T4

MICHAEL CATCHPOLE,

        Plaintiff-Respondent,

v.

HUI ZHANG,

     Defendant-Appellant.
____________________________

              Submitted December 14, 2016 – Decided August 9, 2017

              Before Judges Accurso and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex
              County, Docket No. FM-07-1130-12.

              Shauger & Friedland, LLC, attorneys for
              appellant (Holly M. Friedland, on the
              brief).

              Michael K. Fielo, attorney for respondent.

PER CURIAM

        Defendant Hui Zhang appeals from several aspects of a June

18, 2015 judgment of divorce, which ended her five-and-a-half-

year marriage to plaintiff Michael Catchpole following a six-day

trial over custody, child support, equitable distribution and
alimony.   We affirm the judgment with one modification relating

to a restriction the judge imposed on future applications by

Zhang to relocate with the parties' only child to China.

    We relate only the critical facts found by Judge Casale,

all of which are amply supported by the record.     The parties

were married in February 2006.     They have one child, a daughter,

who was five years old at the time of the divorce.    Catchpole is

a thirty-eight-year-old, college educated, applications manager

at J.P. Morgan Chase.     Zhang is a forty-one-year-old civil

engineer, employed by URS Corporation in Clifton.     She was born

and raised in China, coming to the United States at age twenty-

six for graduate school.    They met in 2004 and married in 2006.

Six months prior to their marriage, Catchpole purchased a home

for the couple in Upper Montclair, using $90,000 in savings and

$10,000 borrowed from his parents for the down payment.

    The marriage was punctuated by several domestic violence

incidents, two of which are notable.    In 2009, several weeks

after their daughter was born, Zhang slapped Catchpole several

times in the face and bit him in the back of the neck while he

was holding their daughter.    She was charged with aggravated

assault.   After being pressured by Zhang and her family,

Catchpole subsequently wrote to the prosecutor's office urging

it to drop the charges.    That move, estranged Catchpole from his

                                  2                         A-5344-14T4
own family, whom he did not see from that time until after he

filed for divorce.

    The other incident occurred the following year.    Both

parties testified that Zhang became angry at Catchpole in June

2010, after he offered to videotape something for their

neighbors.   Catchpole testified that Zhang cornered him in a

room and yelled at him for almost two hours, until he lost his

temper and punched her in the chest.   Zhang went to the hospital

the following day, claiming chest pains and difficulty

breathing.

    Although Zhang was not seriously injured, Catchpole

testified he was alarmed by his inability to control his anger

at her.   He wrote a letter to Zhang telling her he was seeking

professional help, but if it was unsuccessful he would leave,

assuming all the expenses to allow her to continue living in

their home and would give her all the money in their accounts,

taking only his computer, laptop, tools and his car.     That

letter became the basis of the consent order, which was central

to the dispute in this case.

    The consent order was drafted by Zhang's attorney a year

before the filing of the complaint.    Catchpole was

unrepresented.   The order, which the judge found was revised

four times before the parties finally signed it in December

                                3                          A-5344-14T4
2010, provided that in the event of divorce, Catchpole would

continue to pay the mortgage, taxes and homeowners insurance

until the mortgage was paid off or the house was sold.   If the

parties decided to sell, all proceeds would be paid to Zhang.

The parties agreed to joint legal custody of their daughter,

with Zhang as the parent of primary residence and Catchpole to

have liberal parenting time.   In addition to paying all tuition

costs, Catchpole would also pay $3000 a month in child support.

Both parties would retain their cars and Catchpole would get to

keep his computer and all his tools.

    The consent order further provided that Zhang would receive

all the money in the parties' bank accounts, totaling

approximately $70,000, regardless of how the account was titled.

The order recited that the parties had freely entered into the

agreement after considering all circumstances, and that they

agreed to be bound by its terms.    The judge found Catchpole

signed the agreement only after reading an email from Zhang's

attorney saying no court would ever enforce it.

    Catchpole testified, and the judge found, that in addition

to using the 2010 domestic violence incident against Catchpole

to gain a financial advantage in the event of a divorce, Zhang

also used it to threaten Catchpole about custody of their

daughter.   Specifically, the judge found Zhang repeatedly

                                4                         A-5344-14T4
threatened Catchpole, using the hospital records from the time

he punched her, that she would return to China to escape his

violence, taking their daughter with her.

    The divorce action began with Zhang attempting to enforce

the consent order pendente lite, and Catchpole opposing those

efforts and attempting to maximize his time with the parties'

daughter to inoculate himself against any attempt by Zhang to

remove the child to China.   In accordance with the consent

order, the court required Catchpole to pay pendente lite child

support of $3000 per month, as well as the mortgage, taxes and

homeowners insurance of $2770, and to make a $35,000 cash

payment to Zhang, representing one half of the obligation he

undertook to give Zhang $70,000, representing all of the money

in the parties' accounts, in the event of divorce.

    Catchpole had argued, unsuccessfully, that Zhang had

already removed $70,000 from the parties' accounts and was not

entitled to an additional $35,000, even if the court determined

to enforce the consent order, which he opposed on the grounds it

was inequitable and entered under duress.   In addition to

ordering Catchpole to pay the sums required under the consent

order, the judge also required him to pay all of Zhang's

Schedule A and B expenses, another $1626 per month.



                                5                          A-5344-14T4
Accordingly, Catchpole's monthly pendente lite obligation

totaled $7396.

    When Zhang sought to enforce the financial terms of the

consent order, Catchpole cross-moved for parenting time and to

be designated the parent of primary residence.   He claimed Zhang

refused him time with the parties' daughter and failed to

consult him on matters of her health and care.   Catchpole argued

the only way to insure a stable co-parenting relationship and

prevent Zhang from taking the child out of New Jersey was to

make him their daughter's primary custodial parent.   The court

denied his pendente lite request to be designated the parent of

primary residence, but provided him regular parenting time and

ordered that neither party should take the child out of New

Jersey absent consent or court order.   Three months after entry

of that order, Zhang defied it by taking the child out of the

country on a cruise to Bermuda without Catchpole's knowledge.

    Because of their dispute over custody, the parties retained

a joint custody evaluator, Mathias Hagovsky, Ph.D., to conduct a

best interests evaluation.   At trial, Dr. Hagovsky testified he

found the toddler a happy and healthy three-year-old, who

enjoyed a strong and positive bond with both her parents.     Based

on his observation and evaluation of the child and the parties,

and interviews with them, the child's pediatrician, daycare

                                6                        A-5344-14T4
providers, and Catchpole's therapist, as well as notes of

Zhang's physician, Dr. Hagovsky pronounced both parties fit

parents.

    The doctor testified that neither was perfect, Zhang was "a

little intense," "somewhat . . . compulsive[,] . . . very

concerned about many details about each situation," and

Catchpole was "panicked[,] . . . very concerned that if he

didn't get something very significant in terms of his time with

the child, she was going to China."   Based on discussions with

Catchpole's therapist, who conducted several sessions with both

parties, and the doctor's own assessment, Dr. Hagovsky

determined the 2010 domestic violence incident was an anomaly,

and that Catchpole posed no threat to Zhang or their daughter.

    Dr. Hagovsky testified that the child's best interests

would be served by continuing Zhang as the parent of primary

residence and increasing Catchpole's parenting time.   He

rejected Zhang's desire for sole custody and Catchpole's wish to

serve as the child's primary custodian as serving their own

needs and not those of their daughter.   He acknowledged

Catchpole's fear of Zhang removing the child to China, and

accepted Zhang's representation that she had put the thought

aside for the present.   Dr. Hagovsky testified the child would

suffer psychological harm were she to be separated from

                                7                           A-5344-14T4
Catchpole by relocating with Zhang to China, given the child's

age and strong attachment to her father.

    Judge Casale found Dr. Hagovsky a well-qualified credible

witness, candid and unbiased.   After a detailed consideration of

the testimony of the parties and the expert, considered within

the framework of N.J.S.A. 9:2-4, the judge wrote that "[t]he

decision as to who will be [the child's] primary residential

parent is more difficult than at first blush."    Although having

no hesitation in finding Zhang "a good mother," the judge found

several examples "of how [Zhang] does not keep [Catchpole] in

the loop with regard to important decisions and violates her

duties as a joint legal custodian."   The judge found her

testimony that she told Catchpole of her plans to take the child

out of the country two weeks in advance, "not credible," and

instead concluded she knowingly violated a court order she

thought "ridiculous."

    The court noted that since Dr. Hagovsky's evaluation, Zhang

"continued to interfere with [Catchpole's] parenting time,

removed [the child] from the United States on vacation in

violation of a [c]ourt [o]rder, and has shown to be the less

credible witness on the custody issues by far."   Nevertheless,

he agreed with Dr. Hagovsky's recommendation that consistency



                                8                           A-5344-14T4
was important and that Zhang continue as the child's primary

residential parent.

    The court expanded Catchpole's parenting time based on

Catchpole's strong relationship with the child and Zhang's

"continual interference with [his] parenting time in the past."

Addressing the concern expressed by Catchpole and Hagovsky about

Zhang's threat to remove the child to China, the court

"restrain[ed] [Zhang] from making any relocation application for

her to return to China with [the child] for at least five years"

and restrained both parents from taking the child out of the

country without consent or court approval.     The court ordered

the child's passport to be held by the Finance Division of the

Superior Court.

    Turning to the financial issues, the court first addressed

the enforceability of the consent order.     The court found that

the agreement eventually embodied in the consent order was

initially Catchpole's idea in an effort to save the parties'

marriage.   Although the court did not accept Catchpole's claim

that he signed the agreement under the duress of Zhang's threats

to take their daughter to China, it did find Catchpole signed it

based, at least in part, on Zhang's lawyer's opinion that it was

unenforceable.    Relying on Segal v. Segal, 278 N.J. Super. 218,

222 (App. Div. 1994), that our courts will enforce marital

                                 9                         A-5344-14T4
agreements that are fair, just and reasonable but will set aside

those that are the product of overreaching, the court determined

that it would enforce those provisions it found fair and

equitable but would strike or modify those "terms which provided

for non-modifications of [Catchpole's] obligations, and

indefinite terms of [Catchpole's] obligations [which] are

unfair, inequitable, [and] secured by advice from [Zhang's]

counsel."

     The court thus struck the obligation that Catchpole pay

Zhang child support of $3000 per month, based on changed

circumstances.   When the agreement was signed, Catchpole was

earning $172,000.    He subsequently lost his job, however.     At

the time of the trial, Catchpole was earning a base salary of

$135,000 per year, plus a $15,000 bonus, less than the $172,000

he was earning when he signed the agreement.    The judge imputed

another $10,000 to him, in light of some prior consulting work

but declined Zhang's request that Catchpole's income also

reflect his one-time $70,000 severance benefit and bonuses from

his prior employer.    The court found Zhang's income to be

$70,000 per year.1    Based on Catchpole's 104 overnights and


1
  Zhang contends this was error as her W-2 and tax returns showed
she earned only $67,334.40. We find no error in the court
"rounding up" the parties' incomes for purposes of calculating
                                                      (continued)

                                10                         A-5344-14T4
giving him credit for one-half of his $119.44 weekly health

insurance premium attributable to the parties' child, the court

calculated child support of $132 per week in accordance with the

Guidelines.

    The court also struck as inequitable that provision of the

agreement making Catchpole responsible for all of their

daughter's tuition costs.     The judge rejected Zhang's

expectations with regard to the funding of her daughter's

education as "ludicrous," noting that "[s]he has already decided

that [her daughter], a five-year-old child shall attend NYU,

without regard to [Catchpole's] wishes or [the child's] wishes

and abilities."

    The judge determined there would be no requirement that the

parties' daughter attend a private elementary or secondary

school.   Further, if the parties agreed to enroll the child in

private school, they would pay tuition in accordance with the

55%/45% ratio of their incomes, as they would for

extracurricular activities, childcare and unreimbursed medical

expenses.     The court encouraged the parties to contribute to a

529 plan, but declined to require them to do so.    He determined


(continued)
child support because the effect, if any, would be negligible,
as Zhang herself concedes.


                                 11                        A-5344-14T4
the parties' contributions to their daughter's college expenses,

"shall abide by the event, and shall be decided based upon

existing case law and statutory law" at the time the child

applies to college.

    The court rejected Catchpole's claim that the marital

residence was a pre-marital asset and instead found it was

purchased in contemplation of marriage and subsequently titled

in both their names, thus making it a marital asset subject to

equitable distribution.     The court, however, struck the term of

the consent order obligating Catchpole to maintain the residence

for Zhang and their daughter until the latter turned eighteen or

the mortgage was paid off.    Finding that Catchpole "has paid

above and beyond his share of expenses for the marital

residence," the court concluded that to obligate him "to all

future payments on the mortgage until [their child] is

[eighteen] is simply inequitable and unfair."    The judge

permitted Catchpole until September 1, 2015, to purchase Zhang's

interest in the residence.    In the event he declined to do so,

the house was to be sold.    The judge ordered Catchpole to

continue paying the mortgage, taxes and homeowner's insurance

through sale.

    Applying the factors set forth in N.J.S.A. 2A:34-23.1, the

court determined that the parties should share equally in the

                                 12                          A-5344-14T4
equity of their marital residence, notwithstanding Zhang's

minimal financial contribution, and likewise split evenly the

value of the marital portion of their retirement accounts.      The

court determined to enforce that provision of the consent order

requiring Catchpole to give Zhang the $70,000 in the parties'

bank accounts.   The court noted that unlike the provisions of

the agreement it declined to enforce, the provision relating to

the bank accounts was a finite obligation of definite duration.

    The judge found, however, that Zhang removed $70,000 from

the parties' accounts just after the parties separated and lied

to the court about it.   The court also rejected Zhang's claims

that Catchpole had dissipated marital assets.   Relying on the

detailed proofs of the parties' finances submitted by Catchpole,

the court found that Zhang had already taken what she was owed

pursuant to the consent order by the time the court ordered

Catchpole to pay her $35,000 pendente lite.   Because Zhang had

already wiped out their accounts, there was no money left to

make that ordered payment, thus forcing Catchpole to borrow the

funds from his 401k account to give to Zhang.   The judge

accordingly denied Zhang's request for a further payment of

$35,000 and instead directed that Catchpole receive a $35,000

credit against Zhang's equitable distribution award.



                               13                           A-5344-14T4
    Although the parties had been separated for three years at

the time of the trial, the judge noted "they [were] still

fighting as to the personalty."     The judge rejected as not

credible Zhang's claim that Catchpole took $11,000 in jewelry

from the parties' home and rejected her claims for items of

personal property pre-dating the marriage as well as for half

the value of Catchpole's clothes.    The court determined to allow

Zhang to keep the furniture and other items remaining in the

marital home and awarded Catchpole a $15,000 credit to equalize

the disproportionate distribution to Zhang.

    Applying the factors in N.J.S.A. 2A:34-23, the court

determined Zhang was entitled to an award of alimony.     Although

the marriage was short term, lasting only five and one-half

years, the court determined that limited duration alimony "of

greater than 50% of the marriage" was appropriate because of the

disparities in income.   The court determined, based on the

fourteen statutory factors, that four years of limited duration

alimony of $2500 per month was reasonable, and indeed generous,

based on the evidence presented.

    Taking into account the $2770 per month Catchpole had been

ordered to pay for the mortgage, taxes and insurance since

November 2011, however, the court determined that not only had

most of Catchpole's "alimony responsibility . . . already been

                               14                          A-5344-14T4
fulfilled" by the time of trial, he was owed a credit of $1000

per month for twenty-four months for his overpayment of Zhang's

Schedule A and B expenses.   Accordingly, the court ordered

Catchpole to continue to pay the mortgage, taxes and insurance

on the marital home until he either purchased Zhang's interest

by September 1, 2015, or the house was sold.   The court ordered

Catchpole to thereafter pay Zhang $2500 a month in alimony from

the date of sale or buyout until November 1, 2015.

    Finally, the judge denied the parties' request for counsel

fees.   He found Catchpole's income was sufficient to permit him

to pay his own counsel fees, and that Zhang obtained

"significant cash" from the parties' bank accounts on their

separation and received $3000 a month in child support, a figure

"well above the child support guidelines" during the over three

years the divorce was pending.    The judge further found Zhang

"acted in bad faith" with regard to her financial demands, and

that both parties "acted unreasonably" resulting in many pre-

trial motions and "excessive litigation," precluding an award of

fees to either.

    Zhang appeals, contending the trial judge erred in

prohibiting her from filing an application to relocate to China

with the parties' child for five years, in failing to enforce

the parties' consent order, in calculating the parties' incomes

                                 15                       A-5344-14T4
for purposes of support, in awarding Catchpole a credit of

$15,000 for the contents of the marital residence, in

considering the payment of pendente lite support in setting

alimony and for awarding Catchpole credits for overpayment of

pendente lite support.    She also contends she was denied due

process and the opportunity to present evidence with regard to

support credits and the removal of $70,000 from her personal

account, and that the trial judge was biased against her.       With

the exception of the restriction imposed on her access to the

courts, which Catchpole agrees should be lifted, we reject her

arguments.

    Judge Casale was the judge responsible for this case from

its filing in November 2011 through entry of the judgment of

divorce in 2015.    He was extremely familiar with the matter

having decided the pendente lite motions and presided over the

six-day trial.     When a Family Part judge has made findings of

fact after considering the testimony and documents the parties

have presented during a non-jury trial, the judge's findings are

"binding on appeal when supported by adequate, substantial,

credible evidence."    Cesare v. Cesare, 154 N.J. 394, 411-12

(1998) (citing Rova Farms Resort, Inc. v. Inv'r Ins. Co. of Am.,

65 N.J. 474, 484 (1974)).



                                 16                        A-5344-14T4
    In addition to the respect we owe to "the family courts'

special jurisdiction and expertise in family matters," deference

is especially appropriate when the case turns, as this one did,

on questions of credibility.    Id. at 412-13.   "Because a trial

court 'hears the case, sees and observes the witnesses, [and]

hears them testify,' it has a better perspective than a

reviewing court in evaluating the veracity of witnesses."     Id.

at 412 (quoting Pascale v. Pascale, 113 N.J. 20, 33 (1988)

(internal quotation marks omitted)).    Accordingly, we will not

reverse a trial judge's findings of fact unless they are "'so

manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the

interests of justice.'"    Clark v. Clark, 429 N.J. Super. 61, 70

(App. Div. 2012) (quoting Rova Farms, supra, 65 N.J. at 484).

    Zhang's central argument on appeal is that the trial

court's decision "is manifestly unsupported by and inconsistent

with the evidence presented."    Having reviewed the record, we

disagree.     The judge's calculation of the parties' incomes, the

credit awarded Catchpole for the contents of the marital

residence, his consideration of the payment of pendente lite

support in setting alimony and the credits awarded Catchpole for

overpayment of pendente lite support, are all well anchored in

the record.

                                 17                        A-5344-14T4
     The court's decision to base Catchpole's income on what he

was being paid in his new job, instead of averaging the bonus

income no longer available to him from his prior position, was

reasonable and in accord with the Guidelines, as was the

decision to exclude his one-time severance payment as non-

recurring, sporadic income.    See Child Support Guidelines,

Pressler & Verniero, Current N.J. Court Rules, Appendix IX-B to

R. 5:6A at www.gannlaw.com (2017).    The court's calculation of

the $60 credit to Catchpole for the cost of health insurance for

the parties' daughter was likewise in accord with the

Guidelines, which direct that in the absence of proof of the

actual cost of adding the child to the policy, the parent's

total premium should be divided by the number of persons covered

by the policy.   See ibid.    As Catchpole pays $119.44 per week

for health insurance, and has only one child, the $60 credit was

calculated in accord with the Guidelines.2

     Although the $15,000 credit to Catchpole for the contents

of the marital home is not subject to such a precise

calculation, its basis is nevertheless easily discerned.    The

court reviewed the three personal property lists the parties

2
  Although Zhang argues in her reply brief that the premium
should have been divided by three, she does not explain the
basis of that belief, and does not support it with a citation to
the record.


                                 18                        A-5344-14T4
submitted, including Zhang's list of the items remaining in the

residence, which she estimated as having a value of $32,270.

Because the court determined that Zhang would retain the

entirety of the contents, a $15,000 credit to Catchpole is

reasonable and supported by the record.      The court did not

believe Zhang's claim that Catchpole removed $11,000 in jewelry

from their home, and the items he took, largely consisting of

his car, computer and tools, were permitted by the consent

order.

    We find no error in the court having considered that

Catchpole had already paid pendente lite support for three and a

half years in setting alimony in this five-and-a-half-year

marriage.   Zhang does not dispute that the 2014 amendments to

the alimony statute, L. 2014, c. 42, § 1, apply here.       The 2014

amendments added a new factor for courts to consider in

fashioning an alimony award, "[t]he nature, amount, and length

of pendente lite support paid."       N.J.S.A. 2A:34-23b(13).

    In considering Zhang's needs and all fourteen enumerated

factors of the alimony statute, the court determined that

continuing support payments through November 1, 2015 would

result in Catchpole having paid Zhang four years of support in a

five-and-a-half-year marriage.    The court rejected Zhang's



                                 19                             A-5344-14T4
request for an additional six years of alimony, terming it

"unwarranted and inequitable."

    The award of alimony is "broadly discretionary."     Steneken

v. Steneken, 367 N.J. Super. 427, 434 (App. Div. 2004), aff'd as

modified, 183 N.J. 290 (2005); see also N.J.S.A. 2A:34-23.       We

will reverse a trial judge's decision concerning alimony only if

"the findings were mistaken or . . . the determination could not

reasonably have been reached on sufficient credible evidence

present in the record after considering all of the proofs as a

whole."   Gonzalez-Posse v. Ricciardulli, 410 N.J. Super. 340,

354 (App. Div. 2009).

    Measured by those standards, we cannot find the trial judge

abused his discretion in establishing this limited duration

award.    Indeed, we note that were Zhang's argument accepted,

that the four-year award should have commenced with the entry of

the judgment, she would receive seven and a half years of

alimony in a five-and-a-half-year marriage, contrary to the

mandate of N.J.S.A. 2A:34-23c ("For any marriage or civil union

less than 20 years in duration, the total duration of alimony

shall not, except in exceptional circumstances, exceed the

length of the marriage or civil union.").

    We likewise find no abuse of discretion in the judge's

award of credit to Catchpole for overpayment of pendente lite

                                 20                       A-5344-14T4
support.   It is well established that pendente lite support

orders, which are almost always entered without a plenary

hearing, are subject to modification at trial.    Mallamo v.

Mallamo, 280 N.J. Super. 8, 12 (App. Div. 1995); Jacobitti v.

Jacobitti, 263 N.J. Super. 608, 618 (App. Div. 1993), aff'd, 135
N.J. 571 (1994).

    As previously noted, Catchpole was ordered to pay the

mortgage, taxes and insurance for the residence during the

pendency of the divorce in accordance with the parties' consent

order, a monthly sum of $2770.    He was also ordered to pay all

of Zhang's remaining Schedule A and B expenses, another $1626

per month according to Zhang's case information statement.       The

judge calculated that Catchpole paid "$1,000 per month more for

a two-year period than he was obligated to pay under the

[c]onsent [o]rder," in the form of "repairs, maintenance,

electric and gas, water and sewer, cable-TV, and various other

miscellaneous expenses."   He thus awarded Catchpole a $24,000

credit against equitable distribution.

    Ignoring the amounts listed in her own case information

statement, Zhang argues that Catchpole only testified that he

had been paying these expenses in his rebuttal case, and that he

"presented no documentation to support his claim."   The record,

however, is replete with proof of these payments.    Catchpole

                                 21                        A-5344-14T4
certified to the court in June 2013 that he had been paying the

"electric, gas, water, sewer and cable."   Zhang likewise

confirmed Catchpole's payments in her own certifications filed

with the court in August and September 2013.   Specifically,

Zhang acknowledged that Catchpole had abided by the court's

order from February 2012 "by paying all of the Schedule A and B

expenses," and objected to having to assume paying "for the

utilities, which are approximately $800 per month."   Indeed,

Zhang contended that Catchpole "has paid for the utilities to

the home for more than [two] years and he must continue to do so

as it is the status quo."

    Thus, in addition to the amounts in Zhang's own case

information statement relied on by the court, the record

reflects that Catchpole paid $270 more than the $2500 allotted

for alimony by paying the $2770 monthly expense for the

mortgage, taxes and insurance and another $800 in utilities.       We

thus reject Zhang's assertion that the $24,000 credit is without

support in the record or was otherwise an abuse of discretion.

See Steneken, supra, 367 N.J. Super. at 434.

    We also find no error in Judge Casale's decision to enforce

those provisions of the parties' pre-divorce consent order he

found fair and equitable and to strike or modify those he found

the product of overreach.   "Settlement agreements in matrimonial

                               22                           A-5344-14T4
matters, being 'essentially consensual and voluntary in

character, . . . [are] entitled to considerable weight with

respect to their validity and enforceability' in equity,

provided they are fair and just."    Dolce v. Dolce, 383 N.J.

Super. 11, 20 (App. Div. 2006) (alteration and omission in

original) (quoting Petersen v. Petersen, 85 N.J. 638, 642

(1981)).   The law, however, "grants particular leniency to

agreements made in the domestic arena, and likewise allows

judges greater discretion when interpreting such agreements.

Such discretion lies in the principle that although marital

agreements are contractual in nature, 'contract principles have

little place in the law of domestic relations.'"    Guglielmo v.

Guglielmo, 253 N.J. Super. 531, 542 (App. Div. 1992) (citation

omitted) (quoting Lepis v. Lepis, 83 N.J. 139, 148 (1980)).      Our

Supreme Court has recently reaffirmed the Family Part's power to

reform a settlement agreement due to "'unconscionability, fraud,

or overreaching in the negotiations of the settlement.'"      See

Quinn v. Quinn, 225 N.J. 34, 47 (2016) (quoting Miller v.

Miller, 160 N.J. 408, 419 (1999)).

    As we have noted, Judge Casale was extremely familiar with

this matter, having handled it since its inception.   As is

obvious from his detailed opinion, he immersed himself in the

proofs and considered all of the evidence adduced by the

                               23                          A-5344-14T4
parties.   He also made express credibility findings.   He found

Catchpole "a credible witness, who was honest and forthright in

his testimony.   He answered questions in a straightforward

manner, and when he could not recall a detail would simply

testify that he could not recall, and not lie or exaggerate as

to that particular issue."   Zhang, in contrast, the judge found

"not a credible witness."

    Although finding that the agreement that eventually became

the consent order was initially Catchpole's effort to salvage

his marriage, the judge was also convinced that Zhang's repeated

threats to return to China with the parties' daughter loomed

large over Catchpole.   Thus while enforcing the provision

providing Zhang with $70,000, consisting of all the money in the

parties' accounts, he declined to enforce those provisions

imposing lifetime commitments for support.   Having reviewed the

record and considered the parties' arguments, we find no error

in the judge's treatment of the consent order.

    Zhang's arguments that the court erred in finding that she

received the $70,000 provided in the consent order at the time

of the separation and that she was denied due process and the

opportunity to present evidence on the issue are without merit.

Catchpole maintained from the first pendente lite motion in the

case that Zhang had removed $70,000 from the parties' accounts

                               24                         A-5344-14T4
when he left the marital home.    He testified on direct with

reference to Zhang's own bank statements that she withdrew

exactly $70,000 from her personal savings account several days

after he moved out.   Zhang maintained from the first pendente

lite motion forward that the money in her account came from her

parents and other sources and was not funds of the marriage.

She did not provide proof of her assertions on the motion and

likewise presented no evidence on the point at trial.       The

record supports the judge's conclusion that Zhang took the

monies she was entitled to under the consent order at the time

the parties separated and thus was not entitled to the $35,000

payment she received pendente lite, and that she had ample

opportunity to contest the issue at trial.

    Zhang's remaining arguments, including that the trial judge

harbored a bias against her, are without sufficient merit to

warrant discussion in a written opinion.     See R. 2:11-

3(e)(1)(E).   That the judge found Zhang an unreliable witness

who repeatedly offered testimony the judge determined was not

credible does not equate to bias.     See Strahan v. Strahan, 402
N.J. Super. 298, 318 (App. Div. 2008) ("Bias cannot be inferred

from adverse rulings against a party.").

    Because Catchpole does not oppose Zhang's demand that the

restriction the judge imposed on future applications by Zhang to

                                 25                          A-5344-14T4
relocate with the parties' child to China be reversed, we have

no need to consider whether the restriction violated Zhang's

constitutional right to access to the courts.    See Brown v.

Grabowski, 922 F.2d 1097, 1113 (3d Cir. 1990).    We thus order a

limited remand for the purpose of excising that provision from

the judgment.   We do not disturb the provision requiring the

court's custody of the child's passport.   We agree with Zhang

that Catchpole's concession on this point does not entitle him

to any affirmative relief.

    Affirmed as modified, and remanded for entry of a

conforming judgment.   We do not retain jurisdiction.




                               26                         A-5344-14T4